21DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5,7-15 and 17-31 are pending following amendment on 3/2/2021.
Claim Objections
Claim 2 is objected to because of the following informalities:  following “(i) a housing comprising” on line 3  a “:” should be placed to clarify the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taboada (US 20060253177 A1, hereinafter Taboada (2006)) in view of Naeser (Photomedicine and Laser Surgery 2011 29:7, 443-446 “Potential for Transcranial Laser or LED Therapy to Treat Stroke, Traumatic Brain Injury, and Neurodegenerative Disease”, hereinafter Naeser (2011))).
	Regarding claim 2, Taboada (2006) discloses a traumatic brain injury treatment system (a therapy apparatus for treating a patient's brain; abstract), comprising: (a) a headpiece (a therapy apparatus 10 is a cap 60; figure 1, paragraph [0048]) comprising: (i) a housing (the cap 60 contains a housing, as shown; figure 1) comprising 1) a head cavity defined by the housing (the cap 60 contains a housing which defines a head cavity, as shown; figure 1); and 2) an inner surface within the head cavity (there is an inner surface within the head cavity; figure 1); (ii) a light array disposed on the inner surface (a light source 40 is disposed on the interior surface of the cap 60 and comprises one or more diodes; figure 1, paragraphs [0048], [0073]), wherein the light array comprises a plurality of LED light assemblies (the light source 40 can comprise light-emitting diodes; paragraphs [0049], [0073]); (b) a power/communication line coupled to the light array (power conduit 64 (power/communication line) comprises an electrical conduit which is adapted to transmit electrical signals and power to an emitter; figure 1, paragraph [0049}); (c) a controller coupled to the power/communication line (the therapy apparatus 10 comprises a controller 126 that is coupled to the light source 40, thus the controller controls the electrical signals via an electrical communication with the power conduit 64; paragraphs [0049], [0087)); and (c) an energy source coupled to the power/communication line (power conduit 64 is connected to a power source (not shown); paragraph [0049]).
	Taboada teaches a plurality of LED light assemblies [0073] but does not specifically teach a portion of the LED light assemblies disposed adjacent to a front sinus or a mastoid process of a patient's head when the patient's head is disposed within the housing, wherein the portion of the LED light assemblies disposed adjacent to the front sinus or the mastoid process have a different radiant intensity or are actuated to radiate for a different period of time than other LED light assemblies in the plurality of LED light assemblies. 
	Naeser teaches a transcranial LED therapy (title) wherein a portion of the LED light assemblies disposed adjacent to a front sinus or a mastoid process of a patient's head (pg. 444, “a series of TLT treatments with red/NIRLED  cluster  heads.31These  were  applied  to  midline,  and bilateral forehead/scalp areas (hair not shaved off, but par-ted, under each 2-inch diameter 500-mW cluster head). Each cluster  head  contained  52,  870-nm  diodes  and  9,  633-nmdiodes (12–15 mW each diode); 22.2 mW/cm2; 13.3 J/cm2atskin, estimated 0.4 J/cm2at 1 cm deep (at cortex).”, LED groups are place on the forehead where the front sinus is located), wherein the portion of the LED light assemblies disposed adjacent to the front sinus or the mastoid process have a different radiant intensity or are actuated to radiate for a different period of time than other LED light assemblies in the plurality of LED light assemblies (pg. 444 “Each cluster  head  contained  52,  870-nm  diodes  and  9,  633-nmdiodes (12–15 mW each diode); 22.2 mW/cm2; 13.3 J/cm2atskin, estimated 0.4 J/cm2at 1 cm deep (at cortex).”, Naeser teaches delivering a specific does of radiant intensity, the system of de Taboada operates at similar power ranges [0078] and can vary power [00079]).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Taboada to include additional lighting apparatuses when the patient's head is disposed within the housing, focused on the front sinus as taught by Naeser because “Neuropsychological tests performed after 9 months of TLT showed significant improvement (+ 1, + 2 SD) in memory (immediate and delayed recall), and in cognition (executive function, inhibition, and inhibition accuracy)” pg. 444. 
	Regarding claims 12 and 13, Taboada (2006) in view of Naeser  teaches the traumatic brain injury treatment system of claim 2. Further, Taboada suggest configurations for the traumatic brain injury treatment system wherein the housing comprises a substantially flexible material ([0081] Fig 9, the light delivery may be performed with a flexible blanket emitter) and wherein the housing comprises a substantially rigid material ([0048] Fig 1, cap 60 may be made of a rigid material).
	Regarding claims 17 and 18, Taboada (2006) in view of Naeser teaches the traumatic brain injury treatment system of claim 2. Further, Taboada teaches wherein the different radiant intensity is greater radiant intensity ranging from about 15 % to about 50 % greater intensity than the other LED light assemblies in the plurality of LED light assemblies and wherein the different radiant intensity is greater radiant intensity resulting from a more powerful LED light or a shorter distance between an LED light and an irradiated surface of the patient's head ([0078]-[0079] the device is intended to control sub lighting assemblies independently to deliver different power densities, with the desire to illuminate the frontal sinus as taught by Naeser in claim 2, one of ordinary skill in the art would recognized the power limitations set forth readily fall into the ranges suggested by Taboada).
	Regarding claims 19 and 20, Taboada (2006) in view of Naeser teaches the traumatic brain injury treatment system of claim 2. Further, Taboada teaches wherein the plurality of LED light assemblies further comprise a portion of the LED light assemblies disposed adjacent to a sphenoid bone of a patient's head when the patient's head is disposed within the housing (Fig 1 , the device appears to cover at least part of ones temples on the forehead, where the sphenoid bone is located), wherein the portion of the LED light assemblies disposed adjacent to the sphenoid bone have a different radiant intensity than other LED light assemblies in the plurality of LED light assemblies ([0079] “taking into account the attenuation of energy as it propagates from the skin surface, through body tissue, bone, and fluids, to the subdermal target tissue, surface power densities preferably between about 10 mW/cm.sup.2 to about 10 W/cm.sup.2, or more preferably between about 100 mW/cm.sup.2 to about 500 mW/cm.sup.2, will typically be used to attain the selected power densities at the subdermal target tissue.”, the system account for the tissue below each assembly and may adjust based on the underlying bone.) and wherein the different radiant intensity is lesser radiant intensity resulting from a less powerful LED light or a greater distance between an LED light and an irradiated surface of the patient's head ([0078]-[0079] the lightnings may be adjusted based on the target, one of ordinary skill in the art may recognize that the sphenoid bone, an area where little light is likely to penetrate may have a lower light intensity associated with it).
	Regarding claim 21, Taboada (2006) in view of Naeser teaches the traumatic brain injury treatment system of claim 2. Further, Taboada teaches wherein specific portions of the plurality of LED light assemblies have predetermined, differing radiant intensities depending on a position of the specific portions within the housing ([0091] “FIG. 12 is a block diagram of a control circuit 200 comprising a programmable controller 126 according to embodiments described herein. The control circuit 200 is configured to adjust the power of the light energy emitted by the light source 40 to generate a predetermined surface power density at the scalp 30 corresponding to a predetermined energy delivery profile, such as a predetermined subsurface power density, to the target area of the brain 20.”).

Claims 3-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taboada (US 20060253177 A1) in view of Naeser (2011)  as applied to claim 2 above, and further in view of de Taboada (US 20100204762 A1, hereinafter de Taboada (2010)).
	Regarding claim 3, Taboada (2006) in view of Naeser  teaches the traumatic brain injury treatment system of claim 2. Taboada (2006) in view of Naeser does not teach wherein each of the plurality of LED light assemblies comprises:(a) a substantially transparent tubular structure; (b) an LED light disposed at a fixed longitudinal position with the tubular structure; and (c) a tension component coupled to the tubular structure and the inner surface of the housing.
	de Taboada (2010) teaches wherein each of the plurality of LED light assemblies comprises:(a) a substantially transparent tubular structure (Fig 2, shows a light source with a tubular optical assembly) ; (b) an LED light disposed at a fixed longitudinal position with the tubular structure (Fig 2, [0076] “output optical assembly 20 comprises an optical element 23 comprising the emission surface 22 and a surface 24 facing generally away from the emission surface 22.”); and (c) a tension component coupled to the tubular structure and the inner surface of the housing ([0076] “The output optical assembly 20 further comprises a coupling portion 27 (e.g., spring-loaded 3-pin bayonet mount or 4-pin bayonet mount) configured to be releasably attached and detached from the housing 12.” [0086] “For example, the output optical assembly 20 is capable of applying pressure to at least an irradiated portion of the scalp upon a force being applied to the apparatus 10 (e.g., by an operator of the apparatus 10 pressing the apparatus 10 against the patient's scalp by hand or by mechanical means to generate force, such as weights, springs, tension straps).”).  
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Taboada (2006) to make use of tubular light sources with spring tension elements as taught in de Taboada (2010) because “By applying sufficient pressure, the output optical assembly 20 can blanch the portion of the scalp by forcing at least some blood out the optical path of the light energy” [0086]. 
	Regarding claims 4 and 5, Taboada (2006) in view of Naeser and de Taboada (2010) teaches the traumatic brain injury treatment system of claim 3. Further, de Taboada (2010) teaches wherein each of the plurality of LED light assemblies further comprises a cover disposed on a proximal end of the tubular structure, wherein the tension component is coupled to the tubular structure at the cover (Fig 2, the light assembly is contained in a housing where the tension component is attached to the tubular housing) and wherein the tension component comprises at least one spring or a lever ([0076] [0086] tension component may be a spring).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Taboada (2006) to make use of tubular light sources with spring tension elements as taught in de Taboada (2010) because “By applying sufficient pressure, the output optical assembly 20 can blanch the portion of the scalp by forcing at least some blood out the optical path of the light energy” [0086].
	Regarding claims 7 and 9, Taboada (2006) in view of Naeser and de Taboada (2010) teaches the traumatic brain injury treatment system of claim 3. Further, Taboada (2006) teaches a housing with an inner surface holding light arrays([0048] there is an inner surface within the head cavity; figure 1). Taboada (2006) does not teach wherein the tubular structure is disposed through an opening in the inner surface of the housing or wherein the tubular structure is disposed at least partially within a cavity defined within the inner surface.
	  de Taboada (2010) teaches wherein the tubular structure is disposed through an opening in the inner surface of the housing (de Taboada teaches wherein the light assemblies of Fig 2 may be disposed through an opening/ guide openings 520 Fig 23I [0183]) and wherein the tubular structure is disposed at least partially within a cavity defined within the inner surface (with light assemblies in the guide openings 520, one of ordinary skill in the art would recognize this lighting apparatus may rest within the helmet cavity of Taboada (2006) Fig 1 ).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the light therapy helmet of Taboada (2006) with the lighting apparatus and aperture guide of de Taboada (2010) because “an opening or aperture through the body 510 at which the beam delivery apparatus 10 can be placed to irradiate the portion of the patient's scalp exposed by the hole or aperture” [0183], this allows for the irradiation of a patients scalp/head. 
 	Regarding claims 8, Taboada (2006) in view of Naeser and de Taboada (2010) teaches the traumatic brain injury treatment system of claim 3. Further, de Taboada (2010) teaches wherein the tubular structure is disposed adjacent to and tensionably coupled to the inner surface ([0183] “the optically transmissive portion of the at least one indicator 520 comprises an opening or aperture through the body 510 at which the beam delivery apparatus 10 can be placed to irradiate the portion of the patient's scalp exposed by the hole or aperture.” When the system of de Taboada (2010) is integrated as a light source for the helmet system of Taboada (2006), the light source, Fig 2, may be integrated next to the inner surface, similar to Fig 23I). 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the light therapy helmet of Taboada (2006) with the lighting apparatus and aperture guide of de Taboada (2010) because “an opening or aperture through the body 510 at which the beam delivery apparatus 10 can be placed to irradiate the portion of the patient's scalp exposed by the hole or aperture” [0183], this allows for the irradiation of a patients scalp/head. 
	Regarding claims 25 and 26, Taboada (2006) in view of Naeser and de Taboada (2010) teaches the traumatic brain injury treatment system of claim 3. Further, de Taboada (2010) teaches wherein further comprising a lens coupled to a distal end of the tubular structure ([0087] “In certain embodiments, the apparatus 10 comprises additional optical elements (e.g., lenses, diffusers, and/or waveguides) which transmit at least a portion of the light”) and wherein the lens is coupled to the distal end of the tubular structure via a sleeve (one of ordinary skill in the art would recognize that mounting a lens in a tubular arrangement with a sleeve is a matter of design choice).
	Regarding claim 29, Taboada (2006) in view of Naeser and de Taboada (2010) teaches the traumatic brain injury treatment system of claim 2. Further, de Taboada (2010) teaches wherein each of the plurality of LED light assemblies comprises:(a) a substantially transparent tubular structure (the tubular structure may be made transparent as an appropriate design choice for the material of the tube, one of ordinary skill in the art would recognize that a clear tube may allow for light to dissipate around the tubular source); and (b) an LED light disposed at a fixed longitudinal position with the tubular structure ([0130] the light source may be a diode).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taboada (US 20060253177 A1) in view of Naeser (2011) as applied to claim 2 above, and further in view of Medendorp (US 20170028216 A1).
	Regarding claims 10 and 11, Taboada (2006) in view of Naeser teaches the traumatic brain injury treatment system of claim 2. Taboada does not teach wherein the housing further comprises two movable side panels hingedly coupled to the housing, wherein the two movable side panels comprise a closed position and an open position or wherein the housing further comprises a movable rear panel hingedly coupled to the housing, wherein the movable rear panel comprises a closed position and an open position.
	Medendorp teaches a phototherapy device for treatment of the scalp wherein the housing further comprises two movable side panels hingedly coupled to the housing ([0210] “The panel subassembly 240 includes a plurality of interconnected FPCB panels that are able to bend and move (e.g., along reduced width regions or using hinge-like structurers) relative to one another to form varying dihedral angles”), wherein the two movable side panels comprise a closed position and an open position (Fig 12D [0215] “The bending regions 352a, 352b allow the panel subassembly 240 to conform to the shape of the patient's head (e.g., the vertical bending regions 352b conform the panel subassembly 240 to the circumference of the patient's head). The flaps may attach to their respective extensions along an entire side of the flap or a portion thereof.”) or wherein the housing further comprises a movable rear panel hingedly coupled to the housing ([0214] “The rear extension 324 is attached to the body 300 at a proximal end and includes a left flap 326a and right flap 326b at a distal end.”), wherein the movable rear panel comprises a closed position and an open position ([0215] ““The bending regions 352a, 352b allow the panel subassembly 240 to conform to the shape of the patient's head (e.g., the vertical bending regions 352b conform the panel subassembly 240 to the circumference of the patient's head).” The bending sections bend an unbend to accommodate a user’s head in an open and closed configuration).
	 It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Taboada (2006) to include side and read panels as taught in Medendorp because “flexible substrate and the fabric covering are arranged to accommodate outward expansion and inward contraction to permit the phototherapy device to be adjustably fitted to a head of the patient” [0028].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taboada (US 20060253177 A1) in view of Naeser (2011) as applied to claim 2 above, and further in view of  Rabin (US 20100106077 A1).
	Regarding claim 14, Taboada (2006) in view of Naeser teaches the traumatic brain injury treatment system of claim 2. Taboada does not teach wherein the housing further comprises a visor disposed on a front portion of the housing.
	Rabin teaches an apparatus for treating a scalp wherein the housing further comprises a visor disposed on a front portion of the housing (Fig 1, shows the device with a visor in front of the eyes ). 
	It would be obvious to one of ordinary skill in the art at the time of invention to  because this modification is a use of known technique (a visor/brim on a hat above the eyes) to improve similar devices (phototherapy hat devices) in the same way (a visor/brim may shade a user’s eyes).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taboada (US 20060253177 A1) in view of Naeser (2011) as applied to claim 2 above, and further in view of Takeuchi (US 20150375007 A1).
	Regarding claim 15, Taboada in view of Naeser teaches the traumatic brain injury treatment system of claim 2. Taboada does not teach wherein the housing further comprises two ear coverings, wherein each of the two ear coverings is disposed on a side of the housing.  
	Takeuchi teaches an optical hair growth device wherein the housing further comprises two ear coverings, wherein each of the two ear coverings is disposed on a side of the housing ([0070] Fig 7, “The pair of first attachments 100 comes into contact with side head portions so as to cover respective ears”).  
 	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Taboada (2006) in view of Naeser to use ear coverings as taught by Takeuchi because “The pair of first attachments 100 sandwiches the head cooperatively.” [0070]
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Taboada (US 20060253177 A1) in view of Naeser (2011)  as applied to claim 2 above, and further in view of Hamid (US 20150297914 A1).
	Regarding claim 22, Taboada (2006) in view of Naeser teaches the traumatic brain injury treatment system of claim 2. Taboada (2006) does not teach a protective cap having a low absorbance of near infrared wavelengths, wherein the protective cap is positionable on a patient's head such that the protective cap is disposed between the patient's head and the inner surface of the housing.
	Hamid teaches a laser phototherapy device with a protective cap having a low absorbance of near infrared wavelengths ([0038] “A protective clear covering 140 (FIG. 1) matching the cupped concave side is attached along the edges and brims”), wherein the protective cap is positionable on a patient's head such that the protective cap is disposed between the patient's head and the inner surface of the housing ([0038] “A protective clear covering 140 (FIG. 1) matching the cupped concave side is attached along the edges and brims”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Taboada (2006) with the protective covering as taught by Hamid because this “provide a minimum scalp spacing and to prevent abrasion to the” light source [0038/0048].
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Taboada (US 20060253177 A1) in view of Naeser (2011)  as applied to claim 2 above, and further in view of Leclerc (US 20070208395 A1).
	Regarding claim 27, Taboada (2006) in view of Naeser discloses the traumatic brain injury treatment system of claim 2. Taboada (2006) fails to disclose wherein the controller comprises a safety module, wherein the safety module has a maximum use time or a maximum use count, wherein the controller is configured to prevent actuation of any of the plurality of LED light assemblies when the maximum use time or the maximum use count has been exceeded.
	Leclerc discloses wherein the controller comprises a safety module (a controller that can set a maximum treatment time; paragraphs [0078], [0093}), wherein the safety module has a maximum use time (the device contains a controller, and a time can be defined, over which a maximal dose cannot be exceeded; paragraphs [0078], [0093]) or a maximum use count, wherein the controller is configured to prevent actuation of any of the plurality of LED light assemblies when the maximum use time or the maximum use count has been exceeded (the radiation source is a light emitting diode and a time can be defined, over which a maximal dose cannot be exceeded, thus the device is capable of prevent actuation of any of the plurality of LED light assemblies when the maximum use time or the maximum use count has been exceeded; paragraphs [0078], [0093]).
	 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Taboada to include a safety module, as taught by Leclerc, for the advantage of not applying too much radiation to the body at one time ([0093] “In some embodiments, doses are applied to the treatment region on a continuous basis and the maximum therapeutic dose guides the therapy”).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taboada (US 20060253177 A1) further in view of Russel (US 6290713 B1).
	Regarding claim 23, Taboada (2006) discloses a traumatic brain injury treatment system (a therapy apparatus for treating a patient's brain; abstract), comprising: (a) a headpiece (a therapy apparatus 10 is a cap 60; figure 1, paragraph [0048]) comprising: (i) a housing (the cap 60 contains a housing, as shown; figure 1) comprising 1) a head cavity defined by the housing (the cap 60 contains a housing which defines a head cavity, as shown; figure 1); and 2) an inner surface within the head cavity (there is an inner surface within the head cavity; figure 1); an electrical arrangement to power the light sources (power conduit 64 (power/communication line) comprises an electrical conduit which is adapted to transmit electrical signals and power to an emitter; figure 1, paragraph [0049])

(ii) a light array disposed on the inner surface (a light source 40 is disposed on the interior surface of the cap 60 and comprises one or more diodes; figure 1, paragraphs [0048], [0073]), wherein the light array comprises a plurality of LED light assemblies (the light source 40 can comprise light-emitting diodes; paragraphs [0049], [0073]); (b) a power/communication line coupled to the light array; (c) a controller coupled to the power/communication line (the therapy apparatus 10 comprises a controller 126 that is coupled to the light source 40, thus the controller controls the electrical signals via an electrical communication with the power conduit 64; paragraphs [0049], [0087)); and (c) an energy source coupled to the power/communication line (power conduit 64 is connected to a power source (not shown); paragraph [0049]).
	Taboada does not explicitly teach an electrical arrangement comprising: (a)(A) a central supply line disposed along a central location within the housing; (B) a central ground line disposed adjacent to the central supply line; and (C) a conductor layer disposed within the housing, the conductor layer comprising: (4)l at least two channels defined within the conductor layer; and (4)(II) at least two conductors, wherein each of the at least two conductors is disposed within a separate one of the at least two channels, wherein the at least two conductors are coupled at a first end to the central supply line or the central ground line and further are coupled at a second end to at least one of the plurality of LED light assemblies. 	
	Russel teaches a flexible phototherapy illuminator wherein (a)(A) a central supply line disposed along a central location within the housing (Fig 9, Col 14 Ln 61- Col 15 Ln 12, an interface between a central power cable and conductive tracings);(B) a central ground line disposed adjacent to the central supply line (the power cable has both +/- running to it); and (C) a conductor layer disposed within the housing (conductive tracings 124), the conductor layer comprising: (4) at least two channels defined within the conductor layer; and (4)(II) at least two conductors, wherein each of the at least two conductors is disposed within a separate one of the at least two channels, wherein the at least two conductors are coupled at a first end to the central supply line or the central ground line and further are coupled at a second end to at least one of the plurality of LED light assemblies (a plurality of conductors run to connect the LED assemblies to the established voltage and ground locations Fig 9.). 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Taboada (2006) with the electrical connection arrangement of Russel because tis modification is a matter of combining prior art elements (electrical connection arrangements for LED lights) according to known method (one of ordinary skill would recognize the power management solution of a main voltage and ground bus to power the LEDs) to yield predictable results (by utilizing this arrangement, the system of Taboada may have fewer electrical connections due to having common wiring shared between the LEDs).	
	Regarding claim 24, Taboada (2006) in view of Russel teaches a system as claimed in claim 23. Further, Taboada (2006) teaches wherein the housing comprises at least two light array sections ([0073]-[0074] a plurality of LEDs may be the light sources, [0080]).
	Regarding claim 30, Taboada (2006) in view of Russel teaches a system as claimed in claim 23. Further, Taboada (2006) teaches wherein the plurality of LED light assemblies comprises at least two light assembly sections [0080], wherein each of the at least two light assembly sections are configured to generate different radiant intensities ([0078] [0096]).
	Regarding claim 31, Taboada (2006) in view of Russel teaches a system as claimed in claim 23. Further, Taboada (2006) teaches wherein each of the at least two light assembly sections are actuable to generate different radiant intensities by radiating for a different period of time in comparison to another of the at least two light assembly sections [0080][0086][0096].


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Taboada (US 20060253177 A1) further in view of  Tedford (US 20160067087 A1).
	Regarding claim 28, Taboada  discloses a method of treating a traumatic brain injury (a therapy apparatus for treating a patient's brain is provided; abstract), the method comprising: positioning a treatment system for treatment of a patient (a therapy apparatus 10 is placed on the head of a user as shown; figure 1, paragraph [0048)), the treatment system comprising: (a) a headpiece (a therapy apparatus 10 is a cap 60; figure 1, paragraph [0048}) comprising: (i) a housing (the cap 60 contains a head cavity; figure 1) comprising 1) a head cavity defined by the housing (the cap 60 contains a housing which defines a head cavity; figure 1): and 2) an inner surface within the head cavity (there is an inner surface within the head cavity; figure 1): (ii) a light array disposed on the inner surface (a light source 40 is disposed on the interior surface of the cap 60 and comprises of one or more diodes; figure 1, paragraphs [0048], (0073]), wherein the light array comprises a plurality of LED light assemblies (the light source 40 can comprise of light-emitting diodes; paragraph [0073)): (b) a power/communication line coupled to the light array (power conduit 64 (power/communication line) comprises an electrical conduit which is adapted to transmit electrical signals and power to an emitter; figure 1, paragraph (0049)): (c) a controller coupled to the power/communication line (the therapy apparatus 10 comprises a controller 126 that is coupled to the light source 40, thus the controller controls the electrical signals via an electrical communication with the power conduit 64; paragraphs [0049], [0087}): (d) an energy source coupled to the power/communication line (power conduit 64 is connected to a power source (not shown); paragraph (0049)): wherein the positioning the treatment system comprises positioning the headpiece on the patient's head (the therapy apparatus 10 comprises a cap 60 and is placed on a user's head as shown; figure 1, paragraph [0048]): actuating at least one of the plurality of LED light assemblies to radiate light toward the patient's scalp (light source 40 generates light that is transmitted to the brain, thus the light source 40 radiates light towards the scalp; figure 1, paragraph [0075]). 
	Taboada does not teach (e) a light measurement device coupled to the controller, wherein the light measurement device is disposed adjacent to at least one of the plurality of LED light assemblies; receiving at least a portion of the radiated light at the light measurement device: transmitting information about the at least a portion of the radiated light from the light measurement device to the controller: calculating an appropriate level of applied fluence at the controller based on the information about the at least a portion of the radiated light; and actuating the at least one of the plurality of LED light assemblies to radiate light at the appropriate level of applied fluence.
	Tedford a wearable phototherapy device including (e) a light measurement device coupled to the controller, wherein the light measurement device is disposed adjacent to at least one of the plurality of LED light assemblies; receiving at least a portion of the radiated light at the light measurement device: transmitting information about the at least a portion of the radiated light from the light measurement device to the controller: calculating an appropriate level of applied fluence at the controller based on the information about the at least a portion of the radiated light; and actuating the at least one of the plurality of LED light assemblies to radiate light at the appropriate level of applied fluence ([0113] “the device contains one or more sensors (for example, sensor 754 of FIG. 7) to monitor the spatial or temporal irradiance pattern delivered to the patient or the one or more sensors may be external to the device, but provide information to the device directly or indirectly. The sensor may include an array of one or more photodiodes, a camera of appropriate wavelength and time sensitivity, or another sensor capable of measuring the spatial and temporal irradiance profile of the delivered therapy. The resulting “beam profile” may then be analyzed through software within the device to determine specific characteristics of the delivered therapy, including one or more of the following: diameter (as defined by a relative encircled energy metric, or a relative intensity metric), uniformity, pulse frequency, total power, maximum intensity, etc. In at least some embodiments, the logic circuit periodically or continuously monitors the beam profile as a method to validate of the delivered therapy. In at least some embodiments, the logic circuit uses the beam profile data as feedback to modulate the output of the device to achieve the desired dosage.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Taboada (2006) to make use of the intensity monitoring and feedback of Tedford because “he resulting “beam profile” may then be analyzed through software within the device to determine specific characteristics of the delivered therapy” and “the logic circuit periodically or continuously monitors the beam profile as a method to validate of the delivered therapy. In at least some embodiments, the logic circuit uses the beam profile data as feedback to modulate the output of the device to achieve the desired dosage.” [0113]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 December 2022